                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

LAWRENCE BLEERS,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-806-FtM-38NPM

WALMART STORES EAST, LP,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is Plaintiff Lawrence Bleers Motion to Remand to State Court

(Doc. 6) and Defendant Walmart Stores East, LP’s Response in Opposition (Doc. 12).

This is a slip-and-fall negligence case. (Doc. 3). Bleers filed this case in state court, and

Walmart removed here. (Doc. 1). Now, Bleers wants to go back. But he is out of luck.

        A defendant may remove a case from state court if the federal court has original

jurisdiction. 28 U.S.C. § 1441(a). Courts construe removal statutes strictly and resolve

all jurisdictional doubts in favor of remand. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

405, 411 (11th Cir. 1999). Walmart removed based on diversity jurisdiction. (Doc. 1).

        Diversity jurisdiction exists when the parties are diverse and the amount in

controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C. § 1332(a).

When a complaint does not specify damages—as here—the removing party must prove

amount in controversy by preponderance of the evidence. Lowery v. Ala. Power Co., 483




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
F.3d 1184, 1208 (11th Cir. 2007). “The substantive jurisdictional requirements of removal

do not limit the types of evidence that may be used.” Pretka v. Kolter City Plaza II, Inc.,

608 F.3d 744, 755 (11th Cir. 2010). Among the evidence courts can consider are

“affidavits, declarations, and other documentation.” Id. But federal law also “allows

consideration of discovery responses.” Harrison v. Red Bull Distribution Co., No. 2:19-

cv-17-FtM-99MRM, 2019 WL 1123691, at *2 (M.D. Fla. Mar. 12, 2019); see also Rowe v.

U.S. Bancorp, 569 F. App’x 701, 703 (11th Cir. 2014).

      Here, Bleers contests the amount in controversy. But it exceeds the jurisdictional

limit by a preponderance of the evidence for two reasons. First, Bleers admitted in state

court the amount in controversy exceeds $75,000, exclusive of interests, costs, and

attorney’s fees. (Docs. 1-2 at 32; 1-6 at 1). And second, Bleers answered interrogatories

showing over $150,000 in medical bills from this accident. (Doc. 1-5 at 4-5). Thus,

Walmart carried its burden to show the amount in controversy exceeds $75,000. To the

extent that Bleers argues Walmart cannot use admissions made in state court to prove

jurisdiction here, Bleers is wrong. The Court just rejected this exact argument. Maltese

v. Burlington Coat Factory Direct Corp., No. 2:19-cv-616-FtM-38MRM, 2019 WL

4538905, at *2 (M.D. Fla. Sept. 19, 2019). Many others have as well. E.g., Red Bull,

2019 WL 1123691, at *2; Plotkin v. Target Corp., No. 15-cv-62427-GAYLES/Turnoff,

2016 WL 1752815, at *1 (S.D. Fla. May 3, 2016).

      Accordingly, it is now

      ORDERED:

      Plaintiff’s Motion to Remand to State Court (Doc. 6) is DENIED.




                                            2
      DONE and ORDERED in Fort Myers, Florida this 26th day of November, 2019.




Copies: All Parties of Record




                                       3
